          Case 4:15-cv-00152-RM Document 258 Filed 07/30/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Louis Taylor,                                      No. CV-15-00152-TUC-RM
10                   Plaintiff,                         ORDER
11   v.
12   County of Pima, et al.,
13                   Defendants.
14
15             Pending before the Court is Plaintiff’s Motion for Leave to Supplement Third
16   Amended Complaint (“TAC”),1 in which Plaintiff seeks leave pursuant to Federal Rule of

17   Civil Procedure 15(d) to supplement his TAC with allegations concerning events that
18   occurred after Plaintiff moved for leave to file the TAC. (Doc. 246.) Defendants

19   responded, stating that they do not concede that Plaintiff’s supplemental allegations

20   satisfy Rule 15(d) but that, in the interests of fairness and judicial economy, they do not
21   oppose Plaintiff’s Motion for Leave and instead plan to file a motion to dismiss and/or
22   strike.     (Doc. 249.)       After Defendants filed their Response, Plaintiff filed his

23   Supplemented TAC. (Doc. 251.)

24             “On motion and reasonable notice, the court may, on just terms, permit a party to

25   serve a supplemental pleading setting out any transaction, occurrence, or event that

26   happened after the date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d).
27             Pursuant to Rule 15(d), and there being no objection,
28
     1
         Other pending motions will be resolved separately.
      Case 4:15-cv-00152-RM Document 258 Filed 07/30/21 Page 2 of 2



 1         IT IS ORDERED that Plaintiff’s Motion for Leave to Supplement Third
 2   Amended Complaint (Doc. 246) is granted, nunc pro tunc. Plaintiff’s Supplemented
 3   TAC (Doc. 251) is considered properly filed.
 4         Dated this 30th day of July, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
